Citation Nr: 1030743	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C and an 
associated liver disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for a left hip disability, 
to include as secondary to the service-connected bilateral foot 
disability.

6.  Entitlement to service connection for a left knee disability, 
to include as secondary to the service-connected bilateral foot 
disability.

7.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disability.

8.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability.

9.  Entitlement to service connection for a back disability, to 
include under the provision of 38 U.S.C.A. § 1151.

10.  Whether a dependent may be recognized as a 'helpless child' 
on the basis of permanent incapacity for self-support prior to 
attaining the age of 18 for the purpose of entitlement to VA 
benefits.

11.  Entitlement to a rating in excess of 10 percent for 
bilateral hallux valgus with bunion and bilateral pes planus, 
status-post bilateral chevron osteotomies (bilateral foot 
disability).

12.  Entitlement to a compensable rating for pseudofolliculitis 
barbae.

13.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

14.  Entitlement to an initial rating in excess of 10 percent for 
sinusitis prior to June 20, 2007 and more than 30 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
March 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of Department of Veterans 
Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, 
Montgomery, Alabama, and Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The issues in appellate status stem from multiple rating 
decisions, issued by more than one RO.  On the above Title page, 
the issues that are currently in appellate status are listed.

The Veteran requested that a video conference hearing be 
scheduled.  Subsequently, the Veteran sent in a July 2010 request 
for a travel board hearing, instead of the video conference 
hearing.  The appeal, therefore, is remanded in order to allow 
the RO to schedule the Veteran for a travel board hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a 
Travel Board hearing in conjunction with 
his claims listed on the above Title page.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2009).  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.


The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to allow for the scheduling of a 
travel board hearing.  No inference should be drawn as to the 
outcome of these matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


